DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites "a fastening force gradient is . . ." in line 1. The tire is recited as having a pair of beads and it is unclear as to whether the fastening force gradient necessarily refers to both beads or one of the beads. Examiner suggests --a fastening force gradient of each bead--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuno (JP 2000-198327, with English machine translation) in view of Tatsumi (JP2015-131523, with US2016/0243901 as English language equivalent), Koda (JP2010-012829, with English machine translation), Ueda (WO2014/073418, with US20150283865 as English equivalent), and Takada (JP2014-162283, with English machine translation).
Regarding claim 1, Sakuno recites a pneumatic tire comprising a pair of beads with each bead including a core 3, said core being formed by winding a cord or strand made of non-stretchable material such as steel wire in a spiral shape (lines 39-43,99-102, see Fig. 1). Sakuno discloses that the core can have a cross-sectional shape such as circle, parallelogram, rectangle, hexagon, or other polygons but does not expressly disclose the row arrangement as claimed (lines 44-51). In the same field of endeavor of tire bead cores, Tatsumi teaches a bead core having four rows aligned in an almost axial direction, said first row having one fewer bead wire, and inner/outer side ends which satisfy the claimed bead structure (see Fig. 2 and 3, [0042-0043]). Tatsumi teaches that the core structure contributes to a decrease in the fastening force gradient and improves the performance for preventing separation from the rim ([0050]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the bead core with row arrangement as claimed since Tatsumi teaches a core structure which satisfies the claimed bead core structure in order to decrease the fastening force 
As to the outline of the bead contour, Sakuno teaches the bead as having a bead bottom surface 4 that is inclined to the axial direction, a bead outer surface 5, and a bead arc 6 that smoothly connects between them (lines 52-56, Fig. 1). As to the angle of the bead bottom surface, Sakuno teaches an angle of 5 to 25 degrees (lines 80-84) and provides working examples having angles of 17 degrees (see Table 1), said value falling within the claimed range. 
Sakuno teaches an arc 6 smoothly connecting the bottom and outer surface of the bead but is silent as to its radius of curvature. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the arc as 8 to 12mm since Koda, similarly directed towards a pneumatic tire bead structure, teaches a bead contour wherein the heel portion has a radius of curvature R1 of 7mm or more, preferably 9 to 11mm, in order to improve rim assembly and prevent reinforcing layer damage ([0017]), said range falling within the claimed range.
Sakuno is silent as to the distance between the bottom surface and the radially inner side of the bead core; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the distance as 2.5 to 4.5 mm since Ueda, similarly directed towards a tire bead, teaches configuring the distance L between the midpoint of the core to the bottom surface (chafer) as 4 to 8mm in order to obtain sufficient fastening force when the tire is mounted on a rim ([0035, 0041]), said range overlapping the claimed range. Additionally, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F2.d 618, 195 USPQ 6 (CCPA 1977). One would have been motivated to adjust the distance between bead core and bead bottom surface in order to control the degree of fastening force when the bead is mounted on a rim.
Sakuno is silent as to an inner liner, tie gum, and chafers; Examiner notes, however, that such structures are very common and conventional in the tire art. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with chafers and inner liner with a main layer and tie gum layer since Takada, similarly directed towards a tire, teaches configuring the tire with a chafer rubber 11 to provide abrasion resistance and protection to the bead when it abuts the rim flange, an inner liner 10 (structurally equivalent to claimed main layer) for providing air shielding property, and an insulation rubber 9 (equivalent to tie gum layer) to improve the adhesion between carcass and innerliner as well as absorbing shear strain ([0038-0040]). As can be seen in Figs. 1 and 2, the inner liner main layer 10 and tie gum layer 9 are shown to extend radially between the bead core and the chafer layer 11. Furthermore, the main layer 10 overlaps with the chafer 11 in the radial direction (see Figs. 1 and 2, layer 10 lies radially above chafer 11).
Regarding claim 2, while Sakuno and Koda do not expressly disclose the axial width of the arc; Sakuno does teach that the arc smoothly connects with the bottom and outer bead surfaces (4 and 5; lines 52-56) and that the bottom surface is 17 degrees in the working examples (Table). Sakuno also clearly illustrates the outer surface as extending in the radial direction (Fig. 1). Examiner notes that the outer surface extending radially is also consistent with Koda's disclosure that the outer surface angle γ can be -2 to 2 degrees in order to enhance rim assembly and detachment resistance ([0014]). The axial width of the arc under such conditions is R - R*sin(θ) (wherein R is the radius of curvature of the arc and theta is angle of the bottom surface, see annotated figure below). Examiner notes that Koda discloses R1 can be 9 to 11mm ([0017]) and given θ of 17 degrees from Sakuno, the axial width would range from 6.4 to 7.8 mm, said range overlapping the claimed range.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the axial width of the heel arc as 6 to 7 mm since Sakuno and Koda disclose inclination angles and arc radius to improve bead surface stability and rim assembly which yield arc dimensions that overlap the claimed ranges.

    PNG
    media_image1.png
    325
    340
    media_image1.png
    Greyscale

Regarding claim 15, Sakuno does not disclose the fastening force gradient; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the gradient as less than or equal to 3000 N/mm since:
(1) Tatsumi teaches that the fastening force gradient is preferably less than or equal to 4000 N/mm in order to prevent rim slip and separation from the rim and allow for easy fitting ([0058-59]), said range overlapping the claimed range; and 
(2) Tatsumi discloses the rim fastening gradient as a result effective variable for controlling rim slip and ease of fitting ([0049]), and it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618 (CCPA1977); See also In re Boesch, 617 F.2d 272 (CCPA 1980).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 20150239299) in view of Koda (JP2010-012829, with English machine translation).
Regarding claim 11, Sakamoto discloses a pneumatic tire comprising a pair of beads with each bead including a core 3, said core being formed by winding a cord or strand made of non-stretchable 
As to the outline of the bead contour, Sakamoto illustrates an arc in the heel portion of the bead but does not disclose the radius of curvature. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the arc as 8 to 12mm since Koda, similarly directed towards a pneumatic tire bead structure, teaches a bead contour wherein the heel portion has a radius of curvature R1 of 7mm or more, preferably 9 to 11mm, in order to improve rim assembly and prevent reinforcing layer damage ([0017]), said range falling within the claimed range.
Regarding claim 12, Sakamoto discloses a pneumatic tire comprising a pair of beads with each bead including a core 3, said core being formed by winding a cord or strand made of non-stretchable material such as steel wire in a spiral shape ([0007-08], see Fig. 1,2). Sakamoto teaches a bead core having five rows aligned in an almost axial direction, said first row having one fewer bead wire, and inner/outer side ends which satisfy the claimed bead structure (see Fig. 5b). Further, the even numbered rows have one more wire cross-section than the odd numbered rows.
As to the outline of the bead contour, Sakamoto illustrates an arc in the heel portion of the bead but does not disclose the radius of curvature. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the arc as 8 to 12mm since Koda, similarly directed towards a pneumatic tire bead structure, teaches a bead contour wherein the heel portion has a radius of curvature R1 of 7mm or more, preferably 9 to 11mm, in order to improve rim assembly and prevent reinforcing layer damage ([0017]), said range falling within the claimed range.

Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuno (JP 2000-198327, with English machine translation) in view of Sakamoto (US 20150239299), Koda (JP2010-012829, with English machine translation), Ueda (WO2014/073418, with US20150283865 as English equivalent), and Takada (JP2014-162283, with English machine translation).
Regarding claims 1, 13, and 14, Sakuno recites a pneumatic tire comprising a pair of beads with each bead including a core 3, said core being formed by winding a cord or strand made of non-stretchable material such as steel wire in a spiral shape (lines 39-43,99-102, see Fig. 1). Sakuno discloses that the core can have a cross-sectional shape such as circle, parallelogram, rectangle, hexagon, or other polygons but does not expressly disclose the row arrangement as claimed (lines 44-51). In the same field of endeavor of tire bead cores, Sakamoto teaches a bead core having four rows aligned in an almost axial direction, said first row having one fewer bead wire, and inner/outer side ends which satisfy the claimed bead structure (see Figs. 5b and 6a embodiments, [0007-08]). Sakamoto teaches that the bead core design enhance the steering stability, durability and uniformity of the bead portion ([0073,0080]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the bead core with row arrangement as claimed since Sakamoto teaches a core structure which satisfies the claimed bead core structure in order to enhance bead durability and uniformity (see Figs. 5b, 6a; [0073,0080]). The bead structure of Fig. 5b satisfies claim 13 and the bead structure of Fig. 6a satisfies claim 14.
As to the outline of the bead contour, Sakuno teaches the bead as having a bead bottom surface 4 that is inclined to the axial direction, a bead outer surface 5, and a bead arc 6 that smoothly connects between them (lines 52-56, Fig. 1). As to the angle of the bead bottom surface, Sakuno teaches an angle of 5 to 25 degrees (lines 80-84) and provides working examples having angles of 17 degrees (see Table 1), said value falling within the claimed range. 
Sakuno teaches an arc 6 smoothly connecting the bottom and outer surface of the bead but is silent as to its radius of curvature. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the arc as 8 to 12mm since Koda, similarly directed towards a pneumatic tire bead structure, teaches a bead contour wherein the heel portion has a radius of curvature R1 of 7mm or more, preferably 9 to 11mm, in order to improve rim assembly and prevent reinforcing layer damage ([0017]), said range falling within the claimed range.
Sakuno is silent as to the distance between the bottom surface and the radially inner side of the bead core; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the distance as 2.5 to 4.5 mm since Ueda, similarly directed towards a tire bead, teaches configuring the distance L between the midpoint of the core to the bottom surface (chafer) as 4 to 8mm in order to obtain sufficient fastening force when the tire is mounted on a rim ([0035, 0041]), said range overlapping the claimed range. Additionally, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F2.d 618, 195 USPQ 6 (CCPA 1977). One would have been motivated to adjust the distance between bead core and bead bottom surface in order to control the degree of fastening force when the bead is mounted on a rim.
Sakuno is silent as to an inner liner, tie gum, and chafers; Examiner notes, however, that such structures are very common and conventional in the tire art. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with chafers and inner liner with a main layer and tie gum layer since Takada, similarly directed towards a tire, teaches configuring the tire with a chafer rubber 11 to provide abrasion resistance and protection to the bead when it abuts the rim flange, an inner liner 10 (structurally equivalent to claimed main layer) for providing air shielding property, and an insulation rubber 9 (equivalent to tie gum layer) to improve the adhesion between carcass and innerliner as well as absorbing shear strain ([0038-0040]). As can be seen 
Regarding claim 2, while Sakuno and Koda do not expressly disclose the axial width of the arc; Sakuno does teach that the arc smoothly connects with the bottom and outer bead surfaces (4 and 5; lines 52-56) and that the bottom surface is 17 degrees in the working examples (Table). Sakuno also clearly illustrates the outer surface as extending in the radial direction (Fig. 1). Examiner notes that the outer surface extending radially is also consistent with Koda's disclosure that the outer surface angle γ can be -2 to 2 degrees in order to enhance rim assembly and detachment resistance ([0014]). The axial width of the arc under such conditions is R - R*sin(θ) (wherein R is the radius of curvature of the arc and theta is angle of the bottom surface, see annotated figure above). Examiner notes that Koda discloses R1 can be 9 to 11mm ([0017]) and given θ of 17 degrees from Sakuno, the axial width would range from 6.4 to 7.8 mm, said range overlapping the claimed range.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the axial width of the heel arc as 6 to 7 mm since Sakuno and Koda disclose inclination angles and arc radius to improve bead surface stability and rim assembly which yield arc dimensions that overlap the claimed ranges.
Response to Arguments
Applicant's arguments filed 3/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the obviousness rejection does not disclose the main layer as extending inward of the bead core in the radial direction, up to portions outward of the chafers in the radial direction.
Examiner notes that the obviousness rejection above, this limitation is addressed by Takada.
Applicant argues that main layer overlaps with the chafer in the radial direction now makes the main layer as extending along the chafer bottom as illustrated in the Figures. That is, the present invention is structurally different.
Examiner disagrees. The main layer in Takada overlaps in the radial direction with the chafer layer--the main layer 10 is radially above the chafer layer 11 see Figs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT C DYE/Primary Examiner, Art Unit 1749